COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


THE SHOOTING RANCH, LLC,                        §
JAMES STINSON, AND                                                   No. 08-16-00199-CV
TURNERSVILLE WILLIAMSON,                        §
LLC,                                                                   Appeal from the
                                                §
                             Appellants,                             345th District Court
                                                §
V.                                                               of Travis County, Texas
                                                §
JOHN GRAY, KARLA GRAY, J&K                                      (TC# D-1-GN-14-000082)
UTILITY SERVICES, LLC, AND THE                  §
CITY OF CREEDMOOR,
                                                §
                              Appellees.
                                                §

                                       JUDGMENT

       The Court has considered this cause on the Appellants’ motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. Costs of appeal are taxed against

Appellants. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF SEPTEMBER, 2016.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.